DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed 07/19/2022, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Allowable Subject Matter
Claims 1, 61, and 62 are allowed. Upon consideration of Applicants arguments, Examiner agrees that while Bible generically teaches treatment of lymphomas, it does not teach the specific treatment of cutaneous T-cell lymphoma. While Examiner accepts that cancer treatments are generally unpredictable, it is unclear if the disclosure by Bible would provide sufficient motivation to treat lymphomas generally in light of the potential unpredictability of the art. Even so, Applicants present evidence of unexpected results by comparing the treatment of romidepsin to the compound instantly claimed, which has a dramatically improved tumor reduction rate. As such, even if the skilled artisan were to apply the active agent to treatment of lymphomas generally, the unexpected results would still overcome the potential obviousness. As such, the compound claimed is allowed over the prior art.
Examiner specifically notes Overman US2015/0291622, which discloses the claimed compound and teaches lymphoma treatments. But as noted above, the reference teaches cancers generally and it is unclear which cancers are specifically treatable. Therefore, even if one of skill in the art were to read the results of testing a few cancer lines, it is unclear if the drug would be effective with this specific cancer cell line. And as also noted above, in addition to unpredictability of the art, the results presented by Applicants suggest that this specific compound treating this specific cancer produces results above what other known active produce.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 30-32, 34, 36, 38, 40, 42, 49, 51, 54, 57-59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims recite broader compound structures than disclosed in amended claim 1.  There is insufficient antecedent basis for this limitation in the claim.
Further, claim 28 merely appears to repeat the compound (1), which does not further limit the independent claim.
These are a result of the amendment to claim 1, therefore Examiner suggests cancelling these claims to allowed claims in condition for allowance.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440. The examiner can normally be reached Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612